COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Fred Cox, Sr v. Allen Samuels Chevrolet and Allen Samuels

Appellate case number:     01-17-00973-CV

Trial court case number: 2016-82605

Trial court:               215th District Court of Harris County

          Appellant filed a document claiming indigence that did not comply with Rule of Civil
Procedure 145 or Rule of Appellate Procedure 20.1. See TEX. R. CIV. P. 145; TEX. R. APP. P. 20.1.
Accordingly, we issued an order attaching a form Statement of Inability and advised appellant to
file it in the trial court. Appellant filed the Statement of Inability in this Court. We forwarded that
Statement of Inability to the trial court. The trial court filed the clerk’s record, which showed no
order requiring appellant to pay costs.
        Because the trial court did not issue an order under Rule 145(a), we conclude that appellant
is indigent and is not required to pay the costs of the record or filing fees in this Court. See TEX.
R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Richard Hightower______________
                    Acting individually  Acting for the Court


Date: __February 26, 2019__